Title: To John Adams from Benjamin Rush, 21 August 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Augst. 21th: 1812

Your letter of August 1st is still unanswered. It is full of truth, and useful information and reflections. I regret that my son did not   state the impressment of seamen being in 1807 an Act of the British Government. It would have obviated One of the Objections to the War by the Minority in Congress.
Our Country is divided into two great parties called Fedarists and Democrats. The former are Subdivided into British federalists, tory federalists, and American federalists. The latter are divided into french democrats, Irish democrats, & American democrats. They all hold different Speculative Opinions in Government, and different Views of the proper mode of conducting public Affairs. Suppose a Ship to be manned by Sailors of six different Nations, and supposed no-One of them to understand the language of the Other. Suppose the Ship to be overtaken by a Storm and the Captain and mates to be able to speak the language of but one Class of the Sailors, What do you suppose would be the fate of that Ship? Is this not this the exact situation of our country? Can Capt Madison, and his Cabinet mates under such Circumstances bring her into port?
It is one of the laws of Epidemic diseases that tho when two or three of them appear at the same time, the most powerful One chases away the weaker Ones, or compels them to do homage to it by to partaking of some of its Symptoms. British and tory federalism have had that effect upon American federalism. It wears their livery every where,—that is, it adopts a part of their principles. French Democracy has had the same effect upon American democracy, so that we rarely see a pure unsophisticated American federalist, or American democrat. We are not all federalists—and all republicans. We are nearly all British federalists, or french democrats. The  latter are former are more numerous & powerful than the latter. Our Ancient habits—our Commerce—our language and even our family connections favour this prepronderance in our Country.
I have Often regretted that your son in law has been overlooked in the late military talents Appointments. He has courage and talents, but Alas! you say he is still his own enemy.
I rejoice to hear that the Cure of your daughters breast has been complete.
I think aloud when I write to you. Light your Segar therefore I beseech you with my thoughts.
Forever Dr Sir your very grateful / and Affectionate friend

Benjn: Rush.
PS: my work upon the diseases of the mind is now in the press. I hope to send you a Copy of it in november.

